 In the Matter of THE DOUGLAS AIRCRAFT CO., INC., THE DOUGLASAIRCRAFT Co., 'INC., EL SEGUNDO DIVISIONandUNITED AIRCRAFTWELDERS OF AMERICA (INDEPENDENT)Case No. R-1427.-Decided October 18, 1939Aircraftand Parts Manufacturing Industry-Investigation of Representatives:refusal by employer to bargain until previous suggestion of Regional Director,to the effect that there be no bargaining pending determination of certain Boardproceedings,be ordered inoperative byBoard-Unit Appropriate for CollectiveBargaining:all employees who are engaged during more than 50 per cent oftheirworking time as oxy-acetylene,oxy-hydrogen,and electric are weldersemployed to do fusion welding, as gas torch cutters, and as helpers and apprenticewelders ; history of organization of employees in mentioned classifications bypetitioning union in aircraft plants throughout southern Cailfornia;functions,training,wages of said employees discussed;mentioned classifications constitutewell-defined group appropriate for collective bargaining;no showing of mem-bership at employer'splants by rival union claiming industrial unit to beappropriate,consequently not much weight given to such hypothetical unit;separate unit for each of two plants of employer,in view of express preference ofemployer and no disagreement therewith by petitioning union ; foremen andthose in supervisory capacityexcluded-Representatives:testimony by officerof petitioning union concerning majority representation;authorization cardssigned by some employees introduced in evidence-ElectionsOrdered:at eachof two plants of employer.Mr. William R. Walsh,for theBoard.Mr. Harry W. Elliott,of Los Angeles, Calif., for the Company.Mr. James M. Carter,of Los Angeles, Calif., for the United.Mr. Thomas McNettandMr. C. 'L. Bentley,of Los Angeles, Calif.,andMr. John P. FreyandMr. Paul R. Hutchings,ofWashington,D. C., for the I. A. M.'Mr. Parker Bailey,of,counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 18, 1939, United Aircraft Welders of America, hereincalled the United, filed with the Regional Director for the Twenty-first Region (Los Angeles, California) a petition, and on June 2.16 N. L. R. B., No. 13.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD1939, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees ofDouglas Aircraft Company, Inc.,' herein called the Company, andof Douglas Aircraft Company, Inc., El Segundo Division,2 hereincalled the Division plant, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June21 the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1; as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On June 23 the Regional Director issued a notice of hearing, copiesof which were duly served upon the Company, upon the United, uponInternational Association of Machinists, herein called the I. A. M.,and upon United Automobile Workers of America.The two lastmentioned organizations are labor organizations claiming to repre-sent employees directly affected by the investigation.Copies of thenotice of hearing were also duly served upon Los Angeles IndustrialUnion Council and upon Central Labor Council, Los Angeles, Cali-fornia.Pursuant to the,notice, a hearing was held on June 30 atLos Angeles, California, before Henry W. Schmidt, the Trial Ex-aminer duly designated by the Board.The I. A. M. filed its motionrequesting leave to intervene in these proceedings, and the TrialExaminer granted the motion. . The Board, the Company, and theUnited appeared and were represented by counsel, the I. A. M. wasrepresented by its Grand Lodge Representative, and all of said partiesparticipated in the hearing.Full opportunity to be heard, toexamineand to cross-examine witnesses, and to introduce evidence bearingon theissues wasafforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.At the hearing it was stipulated and agreed by all parties that theCompany might prepare after the hearing and submit to the Boarda summary of certain facts with respect to physical assets of theCompany, the number of employees at its plants, and other matters,1 "Douglas Aircraft Company, Inc.," is the correctcorporate name.2Douglas Aircraft Company, Inc., as stated hereinafter, is a single corporation owningand operating two plants : the main plant, located at Santa Monica, California, and theDivision plant, located at El Segundo, California.The reference in the record to "DouglasAircraft Company, Inc., El Segundo Division," is not to a separate company or employerby that name,but to the Division plant. THE DOUGLASAIRCRAFT CO., INC.95as part of the record of these proceedings. This statement, hereinafterreferred to as the Summary of Facts, was lodged with the Board onJuly 10 with proof of service thereof upon the Board, upon the United,and upon the I. A. M. The Board hereby directs the filinginstanterherein of said Summary of Facts as "Company's Exhibit 1." It wasalso stipulated and agreed by said parties at the hearing and there-after that the United might introduce into the record a copy of, itscontract with North American Aviation, Inc., executed April 13, 1938.A copy of said contract was lodged with the Board on or about July 31,and the Board hereby directs the filinginstanterherein of said docu-ment as "Petitioner's Exhibit 1." It was stipulated and agreed by allof said parties at the hearing that the Company might introduce intothe record a list of the welders employed at its two plants on the payroll nearest May 18, 1939, and a copy of a certain letter to counsel forthe Company from the Regional Director for the Twenty-first Region,under date of May 18, 1937, more particularly referred to hereinafter.,,The two last mentioned documents were lodged with the Board on Au-gust 1, and the Board hereby orders the filinginstanterherein of thetwo documents as "Company's Exhibits 2 and 3."Upon request duly made by the I. A. M. subsequent to the hearing,permission for oral argument was granted by the Board.Pursuant tonotice duly served upon the parties, a hearing for thepurpose of oralargument was held before the Board at Washington, D. C., on August22.The I. A. M. appeared by its counsel and its representative.Noother party appeared...Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAt the hearing the Company and the Board stipulated and agreedthat the Board might find herein as facts the facts found with refer-ence to the business of the Company in certain consolidated proceedingsheretofore had before the Board,inMatter of Douglas Aircraft Com-pany, Inc.andUnited Automobile Workers of America, InternationalUnion, Douglas Local No. 014;andMatter of Douglas Aircraft Com-pany, Inc.andLocalNo. 311,International Association of Machin-ists, Cases Nos. C-268 and C-269, decided on December 7,1938.1Noneof the other parties herein objected to the finding of such facts by theBoard. It was further stipulated and agreed by the Company and thes Seefootnote 9.4Matter of Douglas Aircraft Company, Inc.andUnited Automobile Workers of America,InternationalUnion, Douglas Local No. 21¢; Matter of Douglas Aircraft Company, Inc.,andLocal No. 311,International Association of Machinists,10 N. L.R. B. 242. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard that there had been no substantial change in the interstate char-acter of the business of the Company since the decision of the Boardin those proceedings.Upon these stipulations and agreements, andupon the record, we find :Douglas Aircraft Company, Inc., is a Delaware corporation engagedin the business of designing, engineering, developing, manufacturing,and selling aircraft and aircraft parts for military and for transportuse.Its principal office and manufacturing plant are located at SantaMonica, California.It owns and operates a separate plant known asthe El Segundo Division of Douglas Aircraft Company, Inc., locatedat El Segundo, California.5At present the plant at Santa Monicaoccupies-approximately 920,000 square feet of floor space, and employsapproximately 5,000 production workers.The Division plant occu-pies approximately 206,000 square feet of floor space, and employsapproximately 1,000 production workers.The principal raw materials used by the Company in the courseof production at its plants are sheet duralumin, sheet steel, bar andtube steel, bar and tube driving, driving forges, steel forges, dura-lumin castings, paints, varnishes, fabrics, cotton, wool, and glass.Engines, instruments, propellers, and rubber tires are purchased bythe Company ready for installation.More than 50 per cent of allthe raw materials, and more than 50 per cent, each, of the duralumin,steel, glass, fabrics, engines, instruments, and propellers thus usedby the Company at each of- the plants are purchased and shipped to,the plants from outside the State of California.The Company manufactures principally pursuant to contract.Atthe Santa Monica plant both military and transport planes are manu-factured; at the Division plant military planes are manufacturedalmost exclusively.The Company's sales for 1936 aggregated over$7,800,000.The greater part of the production of the Company issold to various agencies of the United States Government, includingtheWar, Navy, and Post Office Department, and the Coast Guard.Planes manufactured for the Government are delivered ready forflight at the Company's plants and are immediately ferried by Gov-ernment pilots to Government air depots in various parts of theUnited States.Spare parts manufactured for and delivered to theGovernment at the Company's plants are similarly ferried to Govern-ment air depots.The Company also manufactures planes for a number of commer-cial air lines.Douglas planes are in operation on air lines in North6 See footnote 2,supra.About August 1937 the Division plant was owned and operatedby Northrop Corporation,then a wholly owned subsidiary of the Company. In that monthNorthrop Corporation was merged into the Company,which thereupon became the ownerin fact of all the real estate,personal property,and business previously owned by Northrop.Corporation. THE DOUGLAS AIRCRAFT CO., INC.97and South America, Europe, Africa, Asia, and Australia. Planesmanufactured by the Company for Transcontinental and WesternAir, Inc., American Airlines, Eastern Air Lines, Pan American Air-ways, and other American lines are delivered by the Company'spilots at points outside the State of California.Planes destined foran air line in Holland are delivered in New York City for shipment.II.THE ORGANIZATIONS INVOLVEDUnited Aircraft Welders of America is an unaffiliated labor organi-zation admitting to its membership "all workers of the aircraft indus-try employed as gas welders, electric are welders, aluminum welders,gas burners, gas cutters, apprentice welders and helpers," 6 and exclud-ing persons who have the right to hire' or to discharge.'InternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor.It admits to mem-bership all employees, including welders, in plants where it is organ-ized,with the exception of certain employees in supervisory orclerical positions.'III.THE QUESTION CONCERNING REPRESENTATIONAbout March 1939 the United requested the Company to recognizeit and bargain collectively with it as the exclusive representative ofallwelders, cutters, helpers, and apprentices s employed at the twoplants of the Company.The United submitted to the Company as abasis for negotiation a draft of a. proposed collective agreement cov-ering wages, hours of service, and other working conditions of these'employees.The Company informed the United that it would not atthat time grant recognition or negotiate, for the reason that sometime prior thereto, in the early part of 1937, the Regional Directorsuggestedto the Company that it should refrain from collectivebargaining with any labor organization until various proceedings°This language is quoted from Article 1, Section 3, of the Constitution of the United.'The I.A. M. did not introduce a copy of its constitution in evidence in these proceedings.The expression"welders,cutters, helpers,and apprentices" as used herein,refers tothe classifications of workers within the unit hereinafter found to be appropriate. SeeSection V.°Counsel for the Company testified at the hearing that early in 1937 he had conferredwith the Regional Director in order to ascertain what the Company"should do with ref-erence to requests which were made upon it for collective bargaining,"and that theRegional Director had stated in substance that the Company "should not entertain nego-tiations for collective bargaining with any organization until the complaint and the chargeswhich were then pending before the Board had been cleared up." The letter of theRegional Director to the Company,written under date of May 18,1.937, mentioned onlycertain representation proceedings theretofore begun on behalf of employees of the Company.'At the hearing the Company stated that it "would like some sort of an official orderfrom-the Board revoking or discharging [the Company]from responsibility to that instruc-tion from the Regional Director . .Our. decision herein obviates the necessity ofsuch an order.. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen pending before the Board against the Company were deter-mined.10The United did not press its request, but instead filed itspetition and amended petition herein, for the purpose of resolvingall doubt as to its present right to be accorded recognition and tobargain as the exclusive representative of the Company's welders,cutters, helpers, and apprentices.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andbetween the States and foreign countries, and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V.THE APPROPRIATE UNITThe amended petition alleges that the following employees of-.the Company employed at its main plant and at its Division plantconstitute a unit appropriate for purposes of collective bargaining:calloxy-acetylene, oxy-hydrogen, and electric are welders employedto do fusion welding, all gas torch cutters, and all helpers andapprentice welders," but not including foremen or those in a super-visory capacity.The United contends that the afore-mentioned classifications ofemployees, herein called the welders, cutters, helpers, and apprentices,constitute a well-defined class of aircraft workers whose work andwhose interests regarding collective bargaining are distinct fromthose of other employees of the Company ; that employees withinthese classifications either at both plants of the Company or at eachof its plants constitute a unit appropriate for purposes of collectivebargaining; and that a substantial number of these employees at eachplant have designated the United as their exclusive representativefor such purposes.The United is indifferent whether the employeeswhom it claims to represent are considered as constituting a separateappropriate unit at each plant or as a single appropriate unit forboth plants.10 The Board takes notice that proceedingsin the cases mentioned in footnote 4, vie,Cases Nos. C-268 and C-269, were begun in April1937, and that on September 22, 1939,a consent decree wasentered inthe Circuit Court of Appealsfor the Ninth Circuit,disposing of thetwo cases.u Apprenticesare also called tackers. THE DOUGLAS AIRCRAFT CO., INC.99The I. A. M. contends that employees within the alleged bargainingunit do not independently constitute an appropriate bargaining unitbut are part of a larger industrial unit.The I. A. M. does not definewith particularity the unit which it claims to be appropriate norstate whether such unit is a plant unit or an employer unit.The Company takes no position with respect to the question whetherwelders, cutters, helpers, and apprentices constitute a, separate bar-gaining unit.However, it does express the opinion that any unitshould be limited to employees of the individual plants.In September 1936 a group of workers employed as welders, cutters,helpers, and apprentices by the Company and by two other manufac-turers of aircraft with plants located in Los Angeles County, Cali-fornia, began organization among employees in their classificationsat these plants.On December 27, 1936, this movement culminatedin the formal organization of the United as an unaffiliated labororganization for aircraft workers employed in the mentioned classi-fications.Thereafter, the United enrolled members at the remaining:aircraft plants in Los Angeles County, and at plants in San DiegoCounty, California.There is evidence that at the present time over90 per cent of the welders, cutters, helpers, and apprentices employedat these plants are affiliated with the United.The United has a col-lective agreement with one of these companies covering such em-ployees, and is negotiating a similar contract with another.TheBoard, on petition of the United, recently directed an election amongsuch employees of a third company.'?At the plants of two com-panies where the I. A: M. has been accorded exclusive recognitionas the bargaining representative of all employees and has obtainedcollective contracts on that basis, the United has maintained its mem-bership, nevertheless, among a majority of the welders, cutters, help-ers, and apprentices there employed.Approximately 82 persons are employed at the main plant of theCompany and 11 at its Division plant, within the unit alleged to beappropriate.Forty-eight of those at the main plant' work in aseparate department at steel welding, approximately 16 others inanother department at aluminum welding, three others in the experi-mental department at welding, and the rest 'at welding or cutting invarious other departments.The 11 at the Division plant work atwelding in a single department.All welders work continuously andexclusively at welding.Those engaged in steel welding weld allmajor structural parts of planes; those engaged in aluminum weldingweld tanks and pipes. The cutters cut various metals with gastorches.The apprentices and helpers work at "tacking," that is,'Matter ofRyanAeronautical Co.andUnitedAircraftWelders of America, 'Fad.,15 N. L.It.B. 812. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoining the component parts of a metal structure together with "smallparticles of weld until it can be held in a position steady enough tobe taken from the jig and welded in one piece" by the welder. Theyalso assist the welder in heating an object which "requires more heatthan a welder can produce from his own equipment"; and "occa-sionally help the aluminum welders" by holding "the flaps down untilthe aluminum welder can get them tacked together and proceed byhimself."Welders in the aircraft industry require from 2 to 4 yearsof experience before they are proficient at their occupation.''Theymust be acquainted with the properties of different metals and with"flux" compounds used in aircraft construction.They are among thehighest paid employees in the industry, and their apprentices andhelpers receive higher wages than the average production worker.The I. A. Al. has attempted since June 1937 to organize employees atthe main plant of the Company on an industrial basis.What mem-bership it has among these employees is not established by the record,save that no welders are affiliated with it.At the hearing it refusedto show the number of its members and objected to interrogation of its.witnesses by the United upon this subject.The Trial Examiner sus-tained this objection.One witness for the I. A. Al. vouchsafed that ithad "a nice membership and it is continually growing."A witnessfor the United stated that he "understood" the I. A. M. had "somethinglike eight or nine hundred" members.The I. A. M. has never re-quested the Company to recognize it as a collective bargaining agencyand has no collective contract with the Company.The United introduced testimony to the effect that it has been desig-nated as exclusive bargaining representative by substantially all of theemployees within the alleged unit at both plants of the Company. Al-though the Company, for reasons above-mentioned, refused to nego-tiate a collective agreement with the United, the Company has ex-pressed to' the'United its willingness to negotiate such an agreementwhen and if the asserted impediment is removed by the Board.-The contention of the I. A. M. that only an industrial unit is ap-propriate for purposes of collective bargaining between the Companyand its employees is not entitled to much weight, since there is no proofthat that. organization has any substantial claim to exclusive repre-sentation of.employees in such a unit.We are not constrained to giveconsideration to the appropriateness of a hypothetical unit.We are of the opinion, and we find, that the welders, cutters, helpers,and apprentices employed by the Company constitute a well-definedv The welders should be distinguished from the "spot-welders" employed by the Company.Spot-welders require no special training,and they are not eligible for membership in theUnited.Their work is described as "putting two sheets of metal together . . . andtwo electrical contacts come down upon the two pieces of metal . . . for a minuteor two . . . until it Is fused together."11 See footnote 9. THE DOUGLAS AIRCRAFT CO., INC.101group entitled to be regarded, under the circumstances presented, as itunit appropriate for the purposes of collective bargaining.Our find-ing is no bar to a later determination at another stage of self-organiza-tion among the Company's employees, consistent with a change in thestatus of such self-organization.As stated above, the Company is ofthe opinion that any unit should be limited to employees of the indi-vidual plants; that is, that two units, in this instance composed of em-ployees in the mentioned classifications, should be established.TheUnited, as has been indicated, is indifferent as to whether plant unitsor an employer unit, be found to be appropriate. In view of this ex-press desire of the Company and the absence of any disagreementtherewith by the United, we shall find the plant units to beappropriate._In a representation case recently decided concerning aircraftworkers employed in classifications similar to those here involved, westated that since the functions of such workers were not sufficientlydefined by the record in that case, we were of the opinion that a unitcomprising such workers should be restricted to those who devotedthe major portion of'their working time to the work in which theywere classified.While no such matter is here presented with respectto the welders employed by the Company, the record is silent as to theamount of time at work devoted by the cutters, helpers, and appren-tices to cutting and welding operations.Accordingly, we shall followthe rule previously enunciated.-WWWe find that all employees of the Company who are engaged duringmore than 50 per cent of their working time as oxy-acetylene, oxy-hydrogen, and electric are welders employed to do fusion welding, asgas torch cutters, and as helpers and apprentice welders, ateach plantof the Company, namely, theSanta Monica plant andthe El SegundoDivision plant, excluding foremen or those in supervisory capacity,constitute a separate unit appropriate for thepurposesof collectivebargaining, and that such separate units willinsure toemployees of theCompany the full benefit of their rightto self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESThe United, in addition to introducing the testimony already men-tioned relating. to its designation as exclusive collective bargaining.representative by substantially all of the employees within the allegedunit at both plants of the Company, introduced certain cards, signedby certain of these employees and authorizing the United to act as15Matter of Ryan Aeronautical Co.andUnited AircraftWeldem of America, Ind.,15 N. L.R. B. 812. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch representative.There also was introduced in evidence a listof the "persons employed by the Company within the units found tobe appropriate.However, we believe that the question which hasarisen concerning the representation of employees of the Companycan best be resolved by elections by secret ballot.We shall, accord-ingly, direct that such elections be held.Although the parties stipu-lated and agreed at the hearing that in the event elections be directedherein, the date for determining eligibility to vote shall be May' 18,1939, we believe that the current eligibility date will best effectuatethe policies of the Act.Those employees in the appropriate unitswho were employed by the Company at its main plant and at itsDivision plant, respectively, during the pay-roll period next preced-ing the date of this Direction of Elections, including employees whodid not work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been tempo-rarily laid off, but excluding all persons who have quit or have beendischarged for cause since that date, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1. _A question affecting commerce has arisen concerning, the repre-sentation of employees of Douglas Aircraft Company, Inc., SantaMonica, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company who are engaged, during morethan 50 per cent of their working time as oxy-acetylene, oxy-hydro-gen, and electric are welders employed to do fusion welding, as gastorch cutters, and as helpers and apprentice welders, at each plantof the Company, namely, the Santa Monica plant and the El SegundoDivision plant, excluding foremen or those in supervisory capacity,constitute a separate unit appropriate for purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining THE DOUGLAS AIRCRAFT CO., INC.103with Douglas Aircraft Company, Inc., Santa Monica, California,separate elections by secret ballot shall be conducted as early as pos-sible but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all employees of the Companywho are engaged during more than 50 per cent of their working timeas oxy-acetylene, oxy-hydrogen, and electric are welders employedto do fusion welding, as gas torch cutters, and as helpers and ap-prentice welders, at each plant of the Company, namely, the SantaMonica plant and the El Segundo Division plant, and who wereemployed by the Company at each of said plants during the pay-rollperiod next preceding the date of This Direction, including employeeswho did not work during such pay-roll period because they wereill or on vacation, and employees who were then or have since beentemporarily laid off, but excluding foremen and those in supervisorycapacity, and all persons who have quit or have been discharged forcause since that date, to determine whether or not they desire to berepresented by United Aircraft Welders of America for the purposesof collective bargaining.247383-40-vol. 10--8